Judgment, Supreme Court, New York County, rendered on February 22, 1973, insofar as it imposes sentence, unanimously reversed, on the law, and the-case remanded to the Criminal Term of the Supreme Court, New York County, for resentencing. The record indicates that at the time of sentencing, the court failed to comply with the mandatory provisions of GPL 380.50 in not affording defendant the right to make a statement personally in his own behalf and in not inquiring of defendant whether he wished to make such a statement. Failure to ask the required allocution constitutes error necessitating a reversal and a remand for resentencing (People v. Lotz, 42 A D 2d 900; People v. Williams, 42 A D 2d 931; People v. Rojas, 42 A D 2d 945; and cases cited therein). Concur—Nunez, J. P., Kupferman, Lupiano, Steuer and Lane, JJ.